Citation Nr: 0005609	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board notes that in the appellant's Notice of 
Disagreement (NOD), dated in January 1998, the appellant 
requested a hearing at the RO before a local hearing officer.  
However, the Board observes that a Conference Report, dated 
in April 1998, reflects that at that time, the Decision 
Review Officer stated that if the appellant was willing to 
cancel his hearing request, a VA examination would be 
ordered.  According to the Report, the appellant elected to 
forego his hearing in lieu of an examination.  

The Board further notes that in the appellant's November 1998 
substantive appeal, the appellant indicated that he wanted a 
personal hearing before a member of the Board in Washington, 
D.C.  A correspondence from the Board to the appellant, dated 
in October 1999, shows that at that time, the Board had 
scheduled the appellant for a hearing on November 4, 1999.  
However, in a correspondence from the appellant's wife to the 
Board, received on October 21, 1999, the appellant's wife 
stated that because of the appellant's health, he would not 
be able to attend the scheduled November 1999 hearing.  Upon 
receipt of the above correspondence, the Board sent a 
correspondence to the appellant, dated on October 21, 1999, 
indicating that the letter from his wife could not be 
accepted as a cancellation because he did not sign or write 
the letter.  Thus, on October 27, 1999, the Board received a 
letter from the appellant indicating his desire to cancel his 
personal hearing at the Board in Washington, D.C.  


FINDING OF FACT

The evidence of record does not show that the appellant's 
postoperative herniated nucleus pulposus of the lumbar spine 
results in more than severe impariment.


CONCLUSION OF LAW

An evaluation in excess of 40 percent for postoperative 
herniated nucleus pulposus of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1. 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
the residuals of a low back injury, with chronic low back 
pain, in a July 1982 rating action.  At that time, the 
decision was primarily based on the appellant's service 
medical records and an April 1982 VA examination.  The 
appellant's service medical records showed that in February 
1982, the appellant strained his back while serving in the 
National Guard.  At that time, he was pulling a stake out of 
the ground, slipped on the ice, and strained his back.  The 
appellant was subsequently diagnosed with intervertebral disc 
syndrome.  In March 1982, he was hospitalized and diagnosed 
with L5-S1, herniated nucleus pulposus (HNP), with left sided 
sciatica, and underwent a lumbar myelography.  The 
myelography was interpreted as showing low back syndrome, 
cause undetermined.  In addition, in the appellant's April 
1982 VA examination, the appellant was diagnosed with low 
back injury, with chronic low back pain and symptoms of left 
nerve root irritation, with mild neuropathy in the left lower 
extremity.  In light of the above, the appellant was assigned 
a 40 percent disabling rating under Diagnostic Code 5295.  

In an April 1984 rating action, the RO reduced the 
appellant's disabling rating for his service-connected 
residuals of a low back injury, with lumbosacral strain, from 
40 percent to 20 percent disabling under Diagnostic Code 
5295.  The appellant filed a timely appeal, and in a February 
1985 decision, the Board denied the appellant's claim for 
entitlement to an increased rating for the residuals of a low 
back injury, with lumbosacral strain.  At that time, the 
Board concluded that the appellant's residuals of a low back 
injury, with lumbosacral strain, were manifested by a 
moderate limitation of flexion of the lumbar spine, with pain 
on motion, without listing of the whole spine, positive 
Goldthwait's sign, and without osteoarthritic changes or 
abnormality of joint spaces.  

A private medical statement from M.E.T., D.O., dated in 
September 1984, shows that at that time, Dr. T. stated that 
the appellant had a back brace in place.  According to Dr. 
T., the brace was medically necessary due to the fact that 
the appellant had batwing sacrum and had difficulty with his 
low back continuously when lifting.  Dr. T. indicated that 
the appellant was to wear the brace and be allowed to receive 
a new one every year, indefinitely.  

In February 1986, the appellant underwent a VA examination.  
At that time, he was diagnosed with a history of 
musculoligamentous sprain of the lumbosacral spine, with 
residual low back pain which was probably aggravated by minor 
articular facet arthritic changes and the altered mechanics 
secondary to a markedly sacralized L5 segment.  The examining 
physician noted that the appellant had mild to moderate 
impairment of back function.  

A private medical statement from S.D.R., M.D., dated in 
November 1987, shows that at that time, Dr. R. stated that 
the appellant had been experiencing quite severe pain in his 
lower back, extending to the left buttock and down the left 
leg.  Dr. R. indicated that a computed axial tomography (CAT) 
scan of the appellant's lumbar spine was performed and 
appeared to show prominent central bulging and possible 
herniation of the L4-5 disc.  

In February 1988, the appellant underwent a VA examination.  
At that time, the physical examination showed that the 
appellant's back was quite rigid and that all of the left leg 
had decreased sensation as compared to the right.  A recent 
CAT scan evaluation demonstrated a bulging of the L4-5 disc.  
The examining physician noted that the bulging was of 
moderate magnitude and was possibly defining pressure on the 
nerve root.  

In an April 1988 rating action, the RO increased the 
appellant's disabling rating for his service-connected back 
disability, characterized as residuals of a low back injury, 
with lumbosacral strain and bulging of L4-5 disc, from 20 
percent to 40 percent disabling under Diagnostic Code 5293.  

In October 1988, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Oklahoma City, from 
February to August 1988.  The records reflect that in August 
1988, the appellant underwent a computed tomography (CT) and 
myelogram of the lumbar spine.  The CT and myelogram were 
interpreted as showing normal filling of the spinal canal and 
lumbar nerve roots, with no evidence of stenosis or familial 
compression. 

A private medical statement from Dr. S.D.R., dated in January 
1994, shows that at that time, Dr. R. stated that the 
appellant's December 1993 CT scan was interpreted as showing 
no significant abnormalities.  Dr. R. indicated that in light 
of the recent CT scan, it was obvious that the appellant's 
back condition had not gotten any worse.  

In May 1995, the RO received outpatient treatment records 
from the Oklahoma City VAMC, from January 1993 to February 
1995.  The records show intermittent treatment for the 
appellant's back disability.  

In March 1996, the RO received private medical records from 
the Bethania Hospital, from November to December 1995.  The 
records include a private medical statement from P.N.R., 
M.D., dated in November 1995, which shows that at that time, 
Dr. R. stated that he had recently examined the appellant 
after he had developed some pain in the right hip and leg.  
Dr. R. indicated that the appellant's October 1995 Magnetic 
Resonance Imaging (MRI) scan showed a disc herniation at L5-
S1 on the right, with a small extruded fragment.  Otherwise, 
his lumbar spine MRI examination was negative.  Dr. R. noted 
that upon physical examination, the appellant favored his 
right leg in walking.  The appellant's straight leg raising 
was impaired on the right and was forward bending generally.  
The appellant's right reflex was absent compared to the left, 
and he was not aware of any numbness.  Dr. R. stated that he 
was not sure whether the appellant had any weakness.  He 
noted that the appellant possibly had a little weakness in 
the dorsiflexors of the right toes, but that that was 
equivocal.  According to Dr. R., he explained to the 
appellant that he could continue with conservative management 
or consider surgical intervention.  

The Bethania Hospital records show that in December 1995, the 
appellant underwent a semi-hemilaminectomy at L5-S1, right, 
and L4-5, right, and an excision of a herniated nucleus 
pulposus at L4-5, right.  The appellant's postoperative 
diagnosis was of a herniated nucleus pulposus at L4-5, right.  
The records include a Surgical Pathology Report, dated in 
December 1995.  The Report reflects that incidental soft 
tissue and bone from the appellant's lumbar spine were 
examined, and the impression was of intervertebral disc at 
L4-5, with fragments of cartilage showing degenerative 
changes.  

In an April 1996 rating action, based on the appellant's 
December 1995 surgery, the RO assigned a temporary total (100 
percent) rating pursuant to 38 C.F.R. § 4.30, effective 
December 14, 1995, and assigned a 40 percent rating under 
Diagnostic Code 5293, effective February 1, 1996.  

In correspondence received on June 7, 1996, the appellant 
requested that his service-connected back disability be re-
evaluated for a higher rating.   

In July 1996, the RO received private medical records from 
the Bethania Hospital, from May to June 1996.  The records 
reflect that in May 1996, the appellant was hospitalized 
after complaining of pain in his left leg and back.  At that 
time, it was noted that a recent MRI scan was interpreted as 
showing a disc herniation at L4-5, on the left.  Upon 
physical examination, the examining physician stated that the 
appellant favored his left leg minimally in walking.  
According to the examiner, it was possible that the appellant 
had a little weakness in dorsiflexion of the left toes.  The 
examiner stated that sensation seemed to be intact, and 
reflexes appeared to be within reasonable limits, although 
the left ankle jerk might have been a little bit more than 
the right.  The appellant was diagnosed with a herniated 
nucleus pulposus at L4-5, left.  According to the records, 
the appellant subsequently underwent a semi-hemilaminectomy 
at L4-5, left, with excision of herniated nucleus pulposus.  
The appellant's postoperative diagnosis was of a herniated 
nucleus pulposus at L4-5, left.  

The Bethania Hospital records include a Surgical Pathology 
Report, dated in May 1996.  The Report reflects that 
incidental tissue and bone from the appellant's lumbar spine 
were examined, and the impression was of intervertebral disc 
at L5-S1, with degenerating disk components.  

In an August 1996 rating action, based on the appellant's May 
1996 surgery, the RO assigned a temporary total (100 percent) 
rating pursuant to 38 C.F.R. § 4.30, effective May 30, 1996, 
for the appellant's back disability, characterized as 
herniated nucleus pulposus, postoperative, residual of low 
back injury.  In addition, the RO assigned a 40 percent 
rating under Diagnostic Code 5293, effective September 1, 
1996.  

In October 1996, the appellant underwent a VA examination.  
At that time, he stated that prior to his back injury, he 
worked at the Pillsbury Flour Mills.  The appellant indicated 
that following his back injury, he did not return to work 
because his employer was concerned that he would hurt his 
back again.  He noted that his former employer had a standing 
rule that an employee had to be able to pick up 80 pounds.  
The appellant gave a history of his back surgeries and he 
indicated that at present, he had problems in his back and 
legs.  He reported that he was unable to stand or sit for any 
extended period of time.  

The physical examination showed that the appellant stood 
without abnormal curvatures.  Straight leg raising was to 70 
degrees, bilaterally.  Knee jerks and ankle jerks were 
symmetrical and active.  The appellant could heel walk and 
toe walk, and pedal pulses were satisfactory on both sides.  
The examining physician stated that the appellant was just 
recovering from a recent low back operation.  The examiner 
also noted that the appellant's employment record appeared to 
be related not only to his back problem, but also to his lack 
of educational background and to his other health problems, 
such as a history of angina and a triple coronary artery 
bypass.  According to the examiner, the appellant had 
attended high school through the ninth grade.  The examiner 
further stated that currently, between the back and the 
concurrent problems, the appellant was not a candidate for a 
vigorous active job.  The examiner noted that the appellant's 
education seemed to limit his possibility along other lines.  
An x-ray of the appellant's lumbar spine was interpreted as 
showing normal curvature and alignment.  Vertebral bodies and 
disc spaces appeared maintained, and sacroiliac joints were 
within normal limits.  

In September 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his service-connected back 
disability and related surgeries.  The appellant stated that 
at present, he had chronic low back pain and that he had 
recurrent sharp pain in the low back.  He indicated that his 
physical activities were limited because of the pain and that 
he did not have any symptoms of weakness.  According to the 
appellant, he could stand for approximately five or ten 
minutes, and sit for ten or 15 minutes.  The appellant noted 
that in regards to driving, he could sit for approximately 30 
to 40 minutes and then he would have to stop and get out and 
stretch.  He reported that he tried to avoid lifting, 
although in the grocery store, he would lift five or ten 
pounds.  The appellant revealed that he tried to avoid 
bending, which was symptomatic, and that he took Motrin or 
Tylenol once a day for the pain. 

The physical examination showed that the appellant walked 
without the use of aids.  He walked with a slow gait, but 
with normal weight bearing on his lower extremities and with 
a normal posture.  The examining physician noted that when 
the appellant got out of the examining chair, he used his 
upper extremities to push up on the arm chairs.  The examiner 
further stated that with dressing and undressing, the 
appellant's movements were slow and he had guarded movements 
of the low back, but he had no expression of pain with 
walking, dressing, undressing, nor did he have any expression 
of pain during the examination.  The appellant's low midline 
lumbar surgical scar was well healed and nontender.  He had a 
normal spinal curvature, and he did not express any pain with 
punch over the vertebrae.  The appellant did not have any 
paravertebral muscle spasm or tenderness.  Flexion was to 40 
degrees, hyperextension was to 20 degrees, and rotation, 
bilaterally, was to 30 degrees.  The examiner noted that 
although the appellant stated that he had pain with the above 
movements, he did not have any expression of pain.  The 
appellant did not have sciatic notch tenderness.  Straight 
leg raising was negative, bilaterally, and there was no 
evidence of any neurological deficit in the lower 
extremities.  

Following the physical examination, the appellant was 
diagnosed with postoperative lumbar diskectomy symptomatic 
with limitation of motion of the lumbosacral spine, with no 
neurological deficit found in the lower extremities.  The 
examiner noted that the appellant's functional loss was 
secondary only to pain and was moderate.  The examiner stated 
that the appellant was neurologically normal in the lower 
extremities, and as such, his muscle mass in the legs, 
bilaterally, was normal.  According to the examiner, the 
appellant had normal motor strength in both legs, and he had 
no sensory loss in the lower extremities.  The appellant's 
knee and ankle jerks were 2+ and equal bilaterally.  

A private medical statement from M.K.P., M.D., dated in 
October 1999, shows that at that time, Dr. P. stated that he 
was currently treating the appellant.  Dr. P. indicated that 
the appellant had low back pain, with radiculopathy, and was 
unable to travel long distances by car.  

In October 1999, the RO received a correspondence from the 
appellant's wife, Mrs. R.N.  The correspondence shows that 
according to Mrs. N., due to the appellant's back disability, 
he could not ride in a car for a very long period of time.  
According to Mrs. N., the appellant's back would become 
stiff, and he had lost some feeling in his legs and feet.  
Mrs. N. stated that the appellant had trouble getting out of 
a chair. 


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected back 
disability has worsened.  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When the appellant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's postoperative herniated 
nucleus pulposus of the lumbar spine has been rated as 40 
percent disabling under Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 40 percent rating requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
impairment with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  

The Board further notes that under Diagnostic Code 5292, 
ratings are based on limitation of motion of the lumbar 
spine, and severe limitation of motion warrants a 40 percent 
rating, the highest rating assignable under that code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  In addition, 
under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  The Board observes 
that a 40 percent rating is the highest rating assignable 
under that code.  Therefore, an increased evaluation under 
Diagnostic Codes 5292 and 5295 is not possible, as a 40 
percent evaluation is already assigned to the appellant's low 
back disability, which is the maximum evaluation under both 
Diagnostic Code 5292 and Diagnostic Code 5295.  Id.

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his back 
disability causes him.  He indicates that he has chronic back 
pain, and that he cannot sit or stand for extended periods of 
time.  In addition, he has submitted a statement from his 
wife in support of his contentions.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the Board notes that in December 1995, 
the appellant underwent a semi-hemilaminectomy at L5-S1, 
right, and L4-5, right, and an excision of a herniated 
nucleus pulposus at L4-5, right.  The appellant's 
postoperative diagnosis was of a herniated nucleus pulposus 
at L4-5, right.  In addition, in May 1996, the appellant 
underwent a semi-hemilaminectomy at L4-5, left, with excision 
of herniated nucleus pulposus.  The appellant's postoperative 
diagnosis was of a herniated nucleus pulposus at L4-5, left.  
The Board further observes that in the appellant's October 
1996 VA examination, straight leg raising was to 70 degrees, 
bilaterally, and knee and ankle jerks were symmetrical and 
active.  Moreover, the appellant could heel walk and toe 
walk, and pedal pulses were satisfactory on both sides.  

In the appellant's most recent VA examination, the appellant 
did not have any paravertebral muscle spasm or tenderness.  
In addition, he also did not have sciatic notch tenderness.  
Straight leg raising was negative, bilaterally, and there was 
no evidence of any neurological deficit in the lower 
extremities.  The appellant was diagnosed with postoperative 
lumbar diskectomy symptomatic, with limitation of motion of 
the lumbosacral spine, with no neurological deficit found in 
the lower extremities.  The examiner further noted that the 
appellant's functional loss was secondary only to pain and 
was moderate.  Moreover, the examiner indicated that the 
appellant's knee and ankle jerks were 2+ and equal, 
bilaterally, and that he had no sensory loss in the lower 
extremities.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5293.  The Board recognizes that in the 
private medical statement from Dr. M.K.P., dated in October 
1999, Dr. P stated that the appellant had low back pain with 
radiculopathy.  However, the Board observes that, as stated 
above, in the appellant's most recent VA examination, dated 
in September 1998, there was no evidence of any neurological 
deficit in the lower extremities.  In addition, the appellant 
did not have any paravertebral muscle spasm or tenderness, 
the appellant's knee and ankle jerks were 2+ and equal, 
bilaterally, and he did not have sciatic notch tenderness.  
As previously stated, under Diagnostic code 5293, a 60 
percent rating requires evidence of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings, all 
of which must be productive of pronounced impairment, in 
addition to the appellant's diagnosed low back pain with 
radiculopathy.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In light of the 
foregoing, the Board determines that an increased disability 
evaluation for the appellant's service-connected 
postoperative herniated nucleus pulposus of the lumbar spine, 
is not warranted.  

As the foregoing medical data shows no evidence of a 
fractured vertebra, without cord involvement, abnormal 
mobility requiring a neck brace, or ankylosis of the lumbar 
spine, as required under diagnostic codes 5285, 5286, and 
5289, the record reflects that the appellant's service-
connected postoperative herniated nucleus pulposus of the 
lumbar spine is most appropriately rated at the 40 percent 
rate under Diagnostic Code 5293.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for postoperative herniated nucleus pulposus 
of the lumbar spine.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected back disability, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Moreover, 
the Board observes that in the appellant's October 1996 VA 
examination, although the examiner stated that the appellant 
was not a candidate for a vigorous active job, he also 
indicated that the appellant's employment record appeared to 
be related not only to his back problem, but also to his lack 
of educational background and to his other health problems, 
such as a history of angina and a triple coronary artery 
bypass.  Cf. VAOPGCPREC 6-96, 61 Fed. Reg. 66759 (1996) 
(regarding extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b), in the context of an appealed increased rating 
claim).  Further, the record reflects that the appellant was 
last hospitalized in 1996 for his service-connected lumbar 
spine disability.

Thus, the evidence of record does not reflect any factor 
which takes the appellant outside of the norm, or which 
present an exceptional case where his currently assigned 40 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Spurgeon v. Brown, 10 Vet. App.  
194, 197-98 (1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).


ORDER

An increased rating for postoperative herniated nucleus 
pulposus of the lumbar spine is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

